Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 10/17/2022, Applicant amended claims 16, 20, 23-26 and 29-31.  Therefore claims 16-31 are pending.

Response to Arguments
Applicant’s arguments filed 10/17/2022  with respect to claim limitation “more than one sensor placed at different locations of a human or animal body” have been fully considered but are moot because the new ground of rejection.
Applicant's arguments filed 10/17/2022 with respect to the claim limitation “converting the signal for transmission into a variable magnetic field in a form of pulses or transients directed towards the human or animal body,” have been fully considered but they are not persuasive. 
Applicant argues that Mercier does not disclose “converting the signal for transmission into a variable magnetic field in a form of pulses or transients directed towards the human or animal body.” Specifically applicant argues that Mercier does not convert the magnetic field into a pulse or a transient form. (Remarks, Page 8-9)
Examiner responds that to the person of ordinary skill in the art, the definition of digital signal includes pulses and/or transitions between values of the signal and the definition of a modulated signal includes modifying or transitioning a carrier signal over time with controlling information. Mercier discloses modulating the magnetic field with a digital signal:
 ¶0029; The sensor transmits the sensed signal via the magnetic network;…and   
¶0035 An amplifier 34 amplifies the signal from the sensor 32, which is then converted by an analog to digital converter 36. The digital signal is then modulated for transmission by a modulator 38. A power amplifier drives the transmission coil. (Emphasis Added)

Consequently, contrary to Applicant’s argument, the cited art discloses “converting the signal for transmission into a variable magnetic field in a form of pulses or transients directed towards the human or animal body,” within the broadest reasonable interpretation. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16-20, 23-27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. (WO 2017/035143 A1)(hereinafter Mercier) in view of  Devaul et al. (US Pub. 2006/0224048 A1)(hereinafter Devaul)
Regarding claim 16, Mercier discloses a method (Mercier, Figs. 1A-1B and Abstract and ¶0011; A method for establishing network communications …)
comprising: receiving or generating a signal for transmission, wherein the signal for transmission is based on an input signal;  (Mercier, Figs. 1A-1B and  ¶0033; transmitter 20 can also include standard electronics and be embedded in a package or connected into a sensor 22 that senses a condition, such as a pulse, temperature, acceleration, blood oxygenation, etc.;)
Mercier, does not specifically disclose from more than one sensor placed at different locations of a human or animal body.  Devaul, in the same field of endeavor, however, discloses the limitation. (Devaul, Fig. 3 and 5, and ¶¶0056-0057; ... a data collection and processing component 125…the wireless communications medium 145 is a magnetic field modulated by the synthetic orientor component… ;  ¶0271; FIG. 3 is a block diagram of a second configuration of the hub and sensor placement on a human figure…The human figure representation 150 is shown wearing a hub 125 at the torso and sensors 155 at the wrists and ankles.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Mercier with the known technique of providing more than one sensor placed at different locations of a human or animal body, as taught by Devaul, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Japikse, 181 F.2d 1019, MPEP § 2144.04 VI B.  
and converting the signal for transmission into a variable magnetic field in the forms of pulses or transients directed towards the human or animal body, (Mercier, Abstract;  a body area network that uses a near magnetic field for communications; ¶0029 The sensor transmits the sensed signal via the magnetic network; ¶0035 An amplifier 34 amplifies the signal from the sensor 32, which is then converted by an analog to digital converter 36. The digital signal is then modulated for transmission by a modulator 38. A power amplifier drives the transmission coil.)
wherein the variable magnetic field use the human or animal body as a volume conductor to induce eddy currents in order to generate an electrical current signal in the human or animal body. (Mercier, ¶0040; …the low conductivity of human tissues at lower frequency induces only small eddy currents … Thus, mHBC systems offer superior path loss performance compared to comparable eHBC alternatives.)
Regarding claim 17, Mercier discloses wherein the variable magnetic field is generated using a magnetic coil. (Mercier, Abstract; A transmitter drives the first coil to generate a magnetic body field through the first magnetic coil.)
Regarding claim 18, Mercier discloses wherein the variable magnetic field is an oscillating magnetic field. (Mercier, ¶0035; The digital signal is then modulated  for transmission by a modulator 38. A power amplifier drives the transmission coil.)
Regarding claim 19, Mercier discloses further comprising generating the signal for transmission by encoding the input signal. (Mercier,  ¶0035; An amplifier 34 amplifies the signal from the sensor 32, which is then converted by an analog to digital converter 36. The digital signal is then modulated  for transmission by a modulator 38. A power amplifier drives the transmission coil.)
Regarding claim 20, Mercier discloses wherein the variable magnetic field is using a signal frequency selected to achieve sufficient eddy current generation and avoid attenuation within the human or animal body. (Mercier, Fig. 6 and ¶0044; In all cases, path loss is less than 20 dB for most frequencies above 20 MHz, and can approach sub-10 dB path loss in several cases.)
Regarding claim 23, Mercier discloses an apparatus (Mercier, Figs. 1A-1B and Abstract;  a body area network that uses a near magnetic field for communications. )
Mercier does not specifically disclose comprising: at least one processor; and at least one memory storing instructions, that when executed by the at least one processor.  Devaul, however, discloses the limitation. (Devaul, Fig. 1 and ¶0066; The slave node 110 further includes …a slave node transceiver component 220-1,220-2, and a processor 225-1, 225-2; ¶0084; Instructions to known slave nodes 110 include both a start time and a duration, as well as a command which specifies what data should be sent.; ¶0219; These instructions specify when the device should transmit, for how long, and on what channel.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Mercier with the known technique of providing  at least one processor, and at least one memory, as taught by Devaul, in order to control when a device should transmit. (Devaul, ¶0219) 
cause the apparatus to perform: receiving an input signal;( Mercier, Figs. 1A-1B and ¶0029; …sensors that sense a health signal in one area of the body (heart rate, EEG, etc.)…  The sensor transmits the sensed signal via the magnetic network; ¶0033; transmitter 20 can also include standard electronics and be embedded in a package or connected into a sensor 22 that senses a condition, such as a pulse, temperature, acceleration, blood oxygenation, etc.;)
based on more than one sensor placed at different locations of a human or animal body; (Devaul, Fig. 3 and 5, and  ¶0066; The primary function performed by the slave node 110 is to act as a network interface for a local device, such as a sensor 230, to exchange data with the WPAN master node 105;  ¶0271; FIG. 3 is a block diagram of a second configuration of the hub and sensor placement on a human figure…The human figure representation 150 is shown wearing a hub 125 at the torso and sensors 155 at the wrists and ankles.)
 and converting a signal based on the input signal into a variable magnetic field, in a form of pulses or transients towards the human body of the animal body, (Mercier, Figs. 1A-1B and ¶0033; A transmitter 20 includes a transceiver circuit coupled to the magnetic coil; ¶0035; An amplifier 34 amplifies the signal from the sensor 32, which is then converted by an analog to digital converter 36. The digital signal is then modulated  for transmission by a modulator 38. A power amplifier drives the transmission coil.)
wherein, in use, the variable magnetic field uses the human or animal body as a volume conductor to induce eddy currents in order to generate an electrical current signal in a human or animal body. (Mercier, ¶0040; …the low conductivity of human tissues at lower frequency induces only small eddy currents … Thus, mHBC systems offer superior path loss performance compared to comparable eHBC alternatives.)
Regarding claim 24, Devaul  discloses wherein the at least one memory storing instructions, that when executed by the at least one processor, causes the apparatus to perform: encoding the input signal. (Devaul,  Fig. 1 and ¶0069; The slave node processor 225-1, 225-2 implements all levels of a slave node WPAN protocol (described below), which includes high-level functions such as packetizing local device data and responding to WPAN master node 105 commands and scheduling requirements, as well as error correcting encoding and decoding and low-level encoding data for transmission.)
Regarding claim 25, Devaul discloses wherein the at least one memory storing instructions, that when executed by the at least one processor, cause the apparatus at least to perform: providing the input signal using the more than one sensor. (Devaul; ¶0066; The primary function performed by the slave node 110 is to act as a network interface for a local device, such as a sensor 230, to exchange data with the WPAN master node 105.)
Regarding 26, Mercier discloses wherein the more  than one sensor comprises one or more of a heart rate sensor, a blood pressure sensor or an oxygen level sensor. (Mercier, Figs. 1A-1B and ¶0029; …sensors that sense a health signal in one area of the body (heart rate, EEG, etc.)… ; and Devaul, ¶0270; The sensors include, for example, a piezoelectric breathing sensor and a polar heart monitor.)
Regarding claim 27, Mercier discloses wherein the apparatus is configured to be worn on the human or animal body. (Mercier, Figs. 1A-1B and ¶0010; A first coil is configured to be worn on a body portion of a human; ¶0031; The coils can be packaged in commonly worn items such as wrist bands, watch bands, arm bands that hold devices, headbands, leg bands, or apparel; ¶0033; The transmitter 20 and sensor 22 … would be small and worn on the body as part of the package with the coil)
Regarding claim 30, Mercier discloses wherein variable magnetic field is using a signal frequency selected to achieve sufficient eddy current generation and avoid attenuation within the human or animal body.  (Mercier, Fig. 6 and ¶0044; In all cases, path loss is less than 20 dB for most frequencies above 20 MHz, and can approach sub-10 dB path loss in several cases.)
Regarding claim 31, While Mercier discloses a communications network comprising digital converters and processors performing transmission, Mercier does not discuss program or software instructions necessary to control and carryout the method and therefore does not specifically disclose providing non-transitory computer readable medium comprising program instructions stored thereon for carrying out the process. Devaul, however, discloses a non-transitory computer readable medium comprising program instructions stored thereon (Devaul,  Fig. 1 and ¶0069; The slave node processor 225-1, 225-2 implements all levels of a slave node WPAN protocol (described below), which includes high-level functions such as packetizing local device data and responding to WPAN master node 105 commands and scheduling requirements, as well as error correcting encoding and decoding and low-level encoding data for transmission; ¶0219; These instructions specify when the device should transmit, for how long, and on what channel. They also specify what the device should do to generate the data.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Mercier with the known technique of providing  a non-transitory computer readable medium comprising program instructions, as taught by Devaul, in order to control when a devices should transmit. (Devaul, ¶0219) 
for performing at least the following: receiving or generating a signal for transmission, wherein the signal for transmission is based on an input signal  (Mercier, Figs. 1A-1B and ¶0011; A method for establishing network communications using the human body; ¶0029; …sensors that sense a health signal in one area of the body (heart rate, EEG, etc.)…  The sensor transmits the sensed signal via the magnetic network; ¶0033; transmitter 20 can also include standard electronics and be embedded in a package or connected into a sensor 22 that senses a condition, such as a pulse, temperature, acceleration, blood oxygenation, etc.; ¶0035; An amplifier 34 amplifies the signal from the sensor 32, which is then converted by an analog to digital converter 36. The digital signal is then modulated  for transmission by a modulator 38. A power amplifier drives the transmission coil) 
from more than one sensor placed at different locations of a human or animal body;  Devaul, in the same field of endeavor, however, discloses the limitation. (Devaul, Fig. 3 and 5, ¶0061; The data collection and processing component 125 may also allow the WPAN master node 105 to perform real-time analysis of selected data that it receives from local WPAN slave nodes 110…; ¶0066; The primary function performed by the slave node 110 is to act as a network interface for a local device, such as a sensor 230, to exchange data with the WPAN master node 105;  ¶0271; FIG. 3 is a block diagram of a second configuration of the hub and sensor placement on a human figure…The human figure representation 150 is shown wearing a hub 125 at the torso and sensors 155 at the wrists and ankles.) 
and converting the signal for transmission into a variable magnetic field directed towards the human or animal body, (Mercier, ¶0029; The sensor transmits the sensed signal via the magnetic network; ¶0033; A transmitter 20 includes a transceiver circuit coupled to the magnetic coil.; ¶0035; …a sensor 32 to sense a body or environmental condition. An amplifier 34 amplifies the signal from the sensor 32, which is then converted by an analog to digital converter 36. The digital signal is then modulated  for transmission by a modulator 38. A power amplifier drives the transmission coil.)
wherein the variable magnetic field uses the human or animal body as a volume conductor to induce eddy currents in order to generate an electrical current signal in the human or animal body. (Mercier, ¶0040; …the low conductivity of human tissues at lower frequency induces only small eddy currents, further limiting losses… Thus, mHBC systems offer superior path loss performance compared to comparable eHBC alternatives.)

Claim(s) 21-22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mercier in view of Devaul in view of Rocke et al. (“Analysis of Magnetically-Coupled Human Body Communication”, Department of Electrical and Computer Engineering, University of the West Indies, 2015)(hereinafter Rocke).
Regarding claim 21, Mercier discloses further comprising: using receiver (Mercier, ¶¶0033-0034; The receiving coil 14 also connects to a receiver 24 and additional electronics 26 …. The additional electronics and/or receiver can be part of a smart watch, smart phone, or dedicated analysis device… the coils 14 acts as a receiver (Rx) coil and receives magnetic energy. The coils 14 can be worn on the body or can be associated with a device that is off the body but within the near field communication zone…)
Concerning electrodes worn on the human or animal body to measure an electrical potential difference in the human or animal body, while Mercier discloses a worn receiver, the worn receiver employs coils in lieu of electrodes and therefore Mercier does not disclose that the receiver electrodes.  Rocke in the same field of endeavor, however, discloses that the use of electrodes is a known suitable alternative to coils for receiving Magnetically-coupled Human Body Communication transmissions. (Rocke, Figs. 1-2 and Section 2 (Magnetically-coupled Human Body Communications); The transmitter outputs an alternating current, ITX , into the transmitting coil…this induces a received current, IRX , which is then processed by the receiver device…The receiver terminals also model capacitive coupling of the receiver electrodes to the body using C1 and C2.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Mercier with the known technique of employing receiver electrodes, in lieu of a receiver coil, since the use of electrodes is a known suitable alternative for receiving Magnetically Coupled  in a Human Body Communications transmission. MPEP § 2144.07
 the electrical potential difference being indicative of the electrical current signal. (Rocke, Figs. 1-2 and Section 2 (Magnetically-coupled Human Body Communications); The transmitter outputs an alternating current, ITX , into the transmitting coil…this induces a received current, IRX , which is then processed by the receiver device…)
Regarding claim 22, Mercier discloses further comprising amplifying the measured electrical potential difference. (Mercier, ¶0035; … the receiver side … signal amplified by a low noise amplifier 42. The LNA 42 signal is demodulated by a demodulator 44. A digital signal processor 46 analyzes the signal to obtain data of interest based upon signals from the sensor 32 and provide the data to another device or application.)
Regarding claim 29, Devaul discloses wherein the at least one memory storing instructions, that when executed by the at least one processor causes the apparatus to perform: (Devaul,  Fig. 1 and ¶0069; The slave node processor 225-1, 225-2 implements all levels of a slave node WPAN protocol (described below), which includes high-level functions such as packetizing local device data and responding to WPAN master node 105 commands and scheduling requirements, as well as error correcting encoding and decoding and low-level encoding data for transmission.) 
While Mercier discloses determining path loss,  i.e. transfer function,  Fig. 6, Mercier does not specifically discuss potential difference and therefore does not disclose measuring an electrical potential difference in the human or animal body. Rocke in the same field of endeavor, however discloses the limitation.  Rocke discloses measuring an electrical potential difference in the human or animal body, (Rocke, Figs. 1-2 and Section 2 (Magnetically-coupled Human Body Communications);  The receiver terminals also model capacitive coupling of the receiver electrodes to the body using C1 and C2 … the channel transfer function is given by H(ω) = VTX/VRX…)
 wherein the electrical potential difference is indicative of the electrical current signal. (Rocke, Figs. 1-2 and Section 2 (Magnetically-coupled Human Body Communications); …this induces a received current, IRX , which is then processed by the receiver device…… The receiver terminals also model capacitive coupling of the receiver electrodes to the body using C1 and C2 … the channel transfer function is given by H(ω) = VTX/VRX...)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date to implement Mercier with the known technique of measuring an electrical potential difference in the human or animal body, as taught by Rocke, since it is one of the alternative means of determining the path loss. (Rocke, Section 2 (Magnetically-coupled Human Body Communications))

Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Mercier in view of Devaul in view of Roberts et al. (US Pub. 2012/0197350 A1)(hereinafter Roberts)
Regarding claim 28, Mercier does not specifically disclose wherein the apparatus is configured to be either totally or partially implanted inside the human or animal body. Roberts, in the same field of endeavor, however, discloses the limitation. (Roberts, Fig. 1A-1B and ¶0004; The IMD may exchange communications with another device that is implanted, attached to (e.g., worn by) the patient …The IMD and the other device may exchange information using any of a variety of communication techniques, including magnetic telemetry; ¶0030; External device 16 may also relay the information received from IMD 14 to another IMD using intra-body communication; ¶0038; IMD 2 and external device 4 may communicate via wireless communication using any techniques known in the art, including inductive telemetry) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Mercier with the known technique of providing communication with an implantable apparatus, as taught by Mercier, in order to provide for the wireless exchange of communication with a patient’s implanted therapy and monitoring devices. (Roberts, ¶¶0003-0004)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687